DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian S. Boyer on May 9th, 2022.
The application has been amended as follows:

	AMENDED CLAIMS FOR EXAMINER’S AMENDMENT

	As for claim 1, the phrase, “constructing a multi-objective optimization model of the urban train according to the values of the multi-performance evaluation indicators of the train operation” has been replaced with -- constructing a multi-objective optimization model of the urban train according to the values of the multi-performance evaluation indicators of the train operation using a processor --.

As for claim 1, the phrase, “solving the multi-objective optimization model using a multi objective differential evolution algorithm to obtain a Pareto optimization solution set of the urban train in each operation district” has been replaced with -- solving the multi-objective optimization model using a multi objective differential evolution algorithm to obtain a Pareto optimization solution set of the urban train in each operation district using the processor --

As for claim 1, the phrase, “selecting a solution from the Pareto optimal solution set of each operation district” has been replaced with -- selecting a solution from the Pareto optimal solution set for controlling the urban in each operation district --

Allowable Subject Matter
Claims 1 - 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “a hybrid-connection walking robot construction method, wherein the construction method comprises the steps of: constructing foot parallel mechanisms and thigh mechanisms including: constructing the foot parallel mechanisms: wherein each foot parallel mechanism comprises one foot base platform, three phalange branch chains and three toes, the three phalange branch chains are fixedly connected to the foot base platform at connection points which are located on the three vertices of a triangle; lower ends of the three phalange branch chains are connected to the toes respectively, and the three toes form a toe triangle; the foot parallel mechanism forms a lifting-standing leg; and each phalange branch chain is a mechanism formed by the combination of the following types of degrees of freedom: Tz, TzTx, TzTy, TzTxTy, RxTz, RyTz, RxTzTx, RyTzTy or RxRyTz; constructing the thigh mechanisms: wherein each thigh mechanism comprises an upper platform, a lower platform and one or more thigh branch chains connecting the upper platform with the lower platform; each thigh branch chain comprises one kinematic pair, one or more series mechanisms, or a hybrid-connection mechanism; the thigh mechanism is a mechanism with one to five DOFs; and the one to five DOFs comprise any one of or any combination of Tx, Ty, Tz, Rz and Rx DOFs or Tx, Ty, Tz, Rz, Rx and Ry DOFs, and include a single DOF, 2 DOFs, 3 DOFs, 4 DOFs or 5 DOFs; (2) constructing hybrid-connection leg mechanisms: wherein each hybrid-connection leg mechanism comprises one thigh mechanism and one foot parallel mechanism, the foot parallel mechanism being located below the thigh mechanism, and the two being connected in series to form a hybrid-connection leg mechanism; and the foot base platform of the foot parallel mechanism or the lower platform of the thigh mechanism is selected as a common base platform; (3) selecting two suitable leg mechanisms A and B: in the above mentioned hybrid-connection leg mechanisms, one hybrid-connection leg mechanism is selected as leg mechanism A; in the above mentioned hybrid-connection leg mechanisms and foot parallel mechanisms, one hybrid-connection leg mechanism or foot parallel mechanism is selected as leg mechanism B; wherein the combination of the DOFs of the two leg mechanisms should meet the following requirement: the two leg mechanisms must at least have one Rz DOF and one Tx or Ty DOF, or the hybrid-connection leg mechanism of at least one thigh mechanism has both Rz DOF and Tx or Ty DOF; or two thigh mechanisms each have Rz DOF and Tx or Ty DOF; (4) connecting the two leg mechanisms A and B to build a hybrid-connection walking robot wherein if the two leg mechanisms A and B are two hybrid-connection leg mechanisms, the upper platforms of the thigh mechanisms of the two leg mechanisms A and B are fixedly connected together so that the two connected upper platforms form a pelvis and the two connected leg mechanisms form a hybrid-connection walking robot; if one of the two leg mechanisms is a hybrid-connection leg mechanism and the other one is a foot parallel mechanism, the upper platform of the thigh mechanism of the hybrid-connection leg mechanism is fixedly connected with the foot base platform of the foot parallel mechanism so that the two connected platforms form a pelvis and the two connected leg mechanisms form a hybrid-connection walking robot; and for the above connecting, the thigh branch chains, the base platforms, metatarsal branch chains, the toes and toe triangles should meet the following layout requirements: each thigh branch chain of the two leg mechanisms has its own independent movement space, without any interference with each other; the two base platforms must be disposed in a manner of: one be higher and the other be lower, or one be inside and the other be outside, or one be forward and the other be backward, without any interference with each other; the metatarsal branch chains of the two leg mechanisms each have their own independent working space, without any interference with each other; the projections of the toes of the two leg mechanisms on the horizontal plane do not overlap each other; the distance between the centers of gravity of the toe triangles of the connected two leg mechanisms is less than the sum of the radii of the circumcircles of the two toe triangles, and the projections of the two toe triangles on the horizontal plane have an overlapping portion.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ian Jen/Primary Examiner, Art Unit 3664